Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
	Claims 5 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (Pub No. US 2011/0032257 A1) in view of Keller et al. (Pub No. US 2008/0043018 A1).

As per claim 1, Peterson teaches the claimed:
1. A computer-implemented method of performing intersection testing between one or more rays and elements identified by nodes of a hierarchical acceleration structure ([0126] “In preferred approaches, rays are tested based on their having been found to intersect a common element in an acceleration structure comprising a plurality of such elements. For example, an acceleration structure can be a hierarchy of spheres, a kdtree, axis aligned bounding boxes, and so on” and [0123] “Collections in memory can be prioritized for testing if they are closer to leaf nodes of an acceleration structure”), wherein a ray is defined by ray information (The middle of [0067] indicates that the rays having ray information such as origin, direction, and type, e.g. [0067] refers to “… identify rays of similar origin and direction, a preferred architecture herein is an architecture that explicitly provides for and encourages a wide diversity of ray types“) and a node identifies one or more elements for intersection testing ([0130] “… The shape identifier preferably identifies a shape that was determined to be intersected by each ray of packet 1705, where each identified ray is then to be tested against objects identified as related to the intersected shape (e.g., child nodes in a hierarchy of acceleration data).”), 
wherein the computer-implemented method comprises iteratively performing a ray intersection (In figure 14 where a feedback loop is used to perform iterative processing relating to the ray intersection testing at module 1412) process of: 
obtaining one or more ray requests, each ray request identifying a ray and ([0130] “FIG. 17 depicts an example format of a packet 1705 that can be stored in ready packet list 1612 or fast packet list 1641, and includes one or more sets of components comprising a packet ID, a position, a plurality of ray identifiers and a shape identifier. The shape identifier preferably identifies a shape that was determined to be intersected by each ray of packet 1705, where each identified ray is then to be tested against objects identified as related to the intersected shape (e.g., child nodes in a hierarchy of acceleration data)” and [0037] “… The API semantic comprises one or more calls for accepting new rays from the shaders to be intersection tested in the scene”); 
processing the one or more ray requests and the hierarchical acceleration structure ([0126] “In preferred approaches, rays are tested based on their having been found to intersect a common element in an acceleration structure comprising a plurality of such elements”) to identify, for each ray request, any intersections between the ray of the ray request and the elements identified by the node of the ray request ([0048] “Thus, for purposes herein, this example shows that a ray is tested for intersection in a scene. If it is found to intersect an object (e.g., a primitive), then a shader associated with that object can be identified and executed.”), 
wherein a number of ray requests obtained in the step of obtaining one or more ray requests reduces in response to the amount of memory occupied by information relating to the one or more rays increasing (Peterson in [0081] “FIG. 7 illustrates an extension to a basic implementation involving damping a ray population, in that a ray population also can be controlled to stay within a desired range, as follows. FIG. 7 illustrates that memory resource usage statistics can be obtained (702), and from those statistics, a determination to enter a population control mode 704 can be made ,,, A decision to increase or decrease the ray population is made (710)” and [0076] “… A memory usage statistic is compared with a threshold, and if the usage statistic is greater than that threshold (or greater than or equal, if desired), then a population control mode is entered”.
According to this passage, the number of ray requests obtained (ray population) is reduced in response to memory resource usage statistics including the amount of memory occupied by information related to rays increasing).

Peterson alone does not explicitly teach the remaining claim limitation.
However, Peterson in combination with Keller teaches the claimed:
obtaining one or more ray requests, each ray request identifying a ray and a node of the hierarchical structure (As mentioned above, Peterson teaches of ray requests that include identifying a ray and shapes that are used with nodes of the hierarchical structure.  It is noted that Peterson does not teach of the claimed each ray request identifying a node of the hierarchical structure per se.  Keller teaches this feature in paragraph [0234], e.g. where they recite: “… If the box lies on one side of the splitting planes identified by the inner nodes of the tree, this branch is used for further traversal. Upon encountering a leaf node or a plane, which intersects the ray bounding box, this node is identified as the common entry node for the bundle of rays. Then instead of traversing the rays from the root node of the acceleration data structure, the traversal can be started from the entry node”.  In this instance, the claimed “ray request” corresponds to the request in Keller to start traversal from the entry node during traversal for rays in the bundle of rays.  In this instance, the ray request in Keller includes the node that is identified as the common entry node).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the ray request to identify a node as taught by Keller with the system of Peterson.  Keller teaches the advantage to this feature in paragraphs [0235]-[0236] where this provides more efficiency by saving arithmetic computations and using less space for the rays being traversed through the scene because the node identifier helps provide ray tracing through bundles. 


As per claim 2, Peterson teaches the claimed:
2. The computer-implemented method of claim 1, wherein the number of ray requests obtained in the step of obtaining one or more ray requests reduces in response to an amount of memory occupied by information relating to the one or more rays exceeding a first predetermined percentage of available memory for the information ((Peterson in [0081] “FIG. 7 illustrates an extension to a basic implementation involving damping a ray population, in that a ray population also can be controlled to stay within a desired range, as follows. FIG. 7 illustrates that memory resource usage statistics can be obtained (702), and from those statistics, a determination to enter a population control mode 704 can be made ,,, A decision to increase or decrease the ray population is made (710)” and [0076] “… A memory usage statistic is compared with a threshold, and if the usage statistic is greater than that threshold (or greater than or equal, if desired), then a population control mode is entered”.
In this instance, the number of ray requests reduces due to the damping a ray population procedure that is performed in response to the “memory resource usage statistics”.  In paragraph [0076], the memory resource usage statistic includes the memory of the rays exceeded the threshold (a first predetermined percentage)).


As per claim 6, Peterson teaches the claimed:
6. The computer-implemented method of claim 1, wherein the information relating to the one or more rays comprises the ray requests for the ray intersection process (In [0068] “… Each shader can emit new rays using one or more function calls, two of which are exemplified as an EmitRay call 308 and an EmitRayBundle call 307, respectively which allow one and a plurality of rays to be emitted by a shader for intersection testing. An API 305 provides code that is executed in response to these calls, and which intakes the data provided and processes it appropriately. One result of such processing that ray data master copy 208 stores new rays that were emitted using the EmitRay 308 and EmitRayBundle call 307.”
	In this instance, the “ray data master copy” corresponds to the claimed “the information relating to the one or more rays” and the new rays emitted with the calls corresponds to the claimed “ray requests for the ray intersection process”).


As per claim 16, Peterson teaches the claimed:
16. A graphics processing system configured to perform the method of claim 1 (Peterson in figure 2 shows the graphics processing system 200).

As per claim 17, Peterson teaches the claimed:
17. A graphics processing system comprising the intersection testing system of claim 15 (Peterson in figure 2 shows the graphics processing system 200 comprises the intersection testing system in modules 202, 205, and 210).

As per claim 18, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Peterson teaches the claimed:
A non-transitory computer readable storage medium ([0041] “Any of these exemplary systems and methods can be implemented with instructions and/or data provided on a computer readable medium” and [0138] “Any such code can be stored in computer readable media, such as solid-state drives, hard drives, CD-ROMs and other optical storage means, transiently in volatile memories, such as DRAM, or less transiently in SRAM”).

As per claim 19, this claim is similar in scope to limitations recited in claim 1, 16, and 18, and thus is rejected under the same rationale.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Keller in further view of Wang et al. (Pub No. US 2017/0309061 A1).

As per claim 3, Peterson alone does not explicitly teach the claimed limitations.
However, Peterson and Keller in combination with Wang teaches the claimed:
3. The computer-implemented method of claim 2, wherein the first predetermined percentage is between 50% and 80% of the available memory for the information (Peterson towards the end of [0035] mentions “… a target percentage of memory usage can serve as an indicator” but does not mention 50% to 80% per se.  Wang teaches of a using a 50% threshold per se when measuring memory capacity, e.g. Wang in the 2nd half of [0143] refers to “… For example, the capacity threshold may be 50%, 200 MB, etc. In some embodiments, the capacity threshold may be a plurality of percentage ratios or sizes. When the remaining capacity of the storage space is respectively less than the plurality of percentage ratios or sizes, the storage device may perform one or more operations described elsewhere in the present disclosure”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 50% memory threshold per se as taught by Wang with the system of Peterson as modified by Keller in order to provide a specify value that the system may use when monitoring available memory resources.  This helps make the determination more specific because a specific numeric value is used to represent the memory usage threshold. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (Pub No. US 2011/0032257 A1, herein referred to as “Peterson”) in view of Keller in further view of Wang and Peterson et al. (Pub No. US 2009/0284523 A1, herein referred to as “Peterson_523”).

As per claim 4, Peterson alone does not explicitly teach the claimed limitations.
However, Peterson, Keller, and Wang in combination with Peterson_523 teaches the claimed:
4. The computer-implemented method of claim 2, wherein the number of ray requests obtained in the step of obtaining one or more ray requests further reduces in response to an amount of memory occupied by information relating to the one or more rays exceeding a second, higher predetermined percentage of available memory for the information (As mentioned above for claim 3, the combination of Peterson and Wang teaches of the first predetermined threshold as being 50%.  Peterson_523 teaches of the claimed “a second, higher predetermined percentage”, e.g. please see Peterson_523 in claim 26 where they refer to “the memory resource being full when storing about a maximum number of rays; a plurality of intersection test cells configured for concurrent intersection testing of rays from collections of rays, the plurality of test cells coupled to the memory resource for receiving rays of each collection for testing” and Peterson_523 in [0118] “… It is to be expected that the maximum number of rays that can be stored in such an ITU is less than a number of rays that would be tested to completely render the scene, given considerations such as complexity and cost. Therefore, rays are conditionally accepted during rendering of a scene by the ITU. A condition of accepting new rays from the ray input is that the memory has space available for storing data representative of the new ray”.  
	In this instance, the ray requests are reduced when Peterson_523 no longer accepts new rays due to the memory no longer having space available.  In this instance, the claimed “a second, higher predetermined percentage” corresponds to 100% due to the memory being full).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed “second, higher predetermined percentage” as taught by Peterson_523 with the system of Peterson as modified by Keller and Wang in order to prevent a memory filled to capacity from accepting new rays (Peterson_523 in [0118]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Keller in further view of Doyle et al. (Pub No. US 2020/0211147 A1).

As per claim 7, Peterson alone does not explicitly teach the claimed limitations.
However, Peterson and Keller in combination with Doyle teaches the claimed:
7. The computer-implemented method of claim 1, wherein at least some of the elements identified by the overall hierarchical acceleration structure are represented by a further node of the hierarchical acceleration structure (This is shown in figure 43 of Doyle where further nodes such as traversal nodes and left nodes are shown), and the method further comprises: 
for each ray request, in response to the ray intersecting with at least one element that is represented by a further node, generating one or more new ray requests for a subsequent iteration of the ray intersection process, each new ray request identifying the ray of the ray request and a respective further node that represents an element intersected by the ray of the ray request (Please see Doyle in [0424] “If the beam intersects the BVH node, then at 5453 the beam is hierarchically subdivided into N child beams to test against the BVH node and/or the BVH hierarchy is further traversed to identify a new BVH node. Each child beam found to be intersecting the current BVH node may be further subdivided until a leaf node is reached at 5454. Here, M rays are generated within the intersecting child beam and, at 5455, ray-primitive intersection tests are performed for any of the M rays intersecting the leaf node. Intersection data is then generated for any detected ray-primitive intersections”.
In this instance, new rays are generated (including by subdividing a beam) when intersection occurs with BVH node (a further node).  Subsequent iterations are performed when these rays traverse through the nodes in the acceleration structure (BVH or bounding volume hierarchy), e.g. please see Doyle towards the end of [0421] “… The hierarchical beam-based traversal circuitry 5420 continues to subdivide successive intersecting child beams and/or continues to traverse down the BVH hierarchy until a leaf node is reached.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate new ray requests as taught by Doyle with the system of Peterson as modified by Keller in order to provide enough rays to calculate features that are located within each intersected portions of the scene that is represented by the intersected nodes as the rays traverse through the acceleration structure.  These additional rays (new ray requests) help provide the additional rays to calculate any intersections with scene features located within those nodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699